                          IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MISSOURI

STAYCE WHITE                                          )
                                                      )
                               Plaintiff,             )
                                                      )
vs.                                                   )       Case No.
                                                      )
                                                      )
TRIUMPH FOODS, LLC.                                   )       REQUEST FOR JURY TRIAL
                                                      )
                               Defendant.             )

                                 COMPLAINT FOR DAMAGES

        COMES NOW Plaintiff Stayce White (“Plaintiff”) and for her Complaint for Damages

against Defendant Triumph Foods, LLC, (“Defendant”), and alleges and states as follows:

                                     Parties and Jurisdiction

      1. Plaintiff is a citizen of the United States, residing in St. Joseph, Buchanan County,

         Missouri, and at all times pertinent to this Complaint for Damages was an “employee”

         within the meaning of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e(f)

         et seq. (“Title VII”) and the Missouri Human Rights Act, RSMo. § 213.010 et seq.

         (“MHRA”).

      2. Defendant is a Missouri corporation registered in the State of Missouri and employing at

         least 15 employees within the United States.

      3. Defendant continuously operates offices located at 5302 Stockyards Expressway, St.

         Joseph, Buchanan County, Missouri.

      4. Defendant was at all times pertinent to this Complaint for Damages, an “employer”

         within the meaning of the Title VII, 42 U.S.C. § 2000e(b) and the MHRA, RSMo. §§

         213.010(8) and 213.010(15).



                                                  1

           Case 5:20-cv-06134-NKL Document 1 Filed 08/31/20 Page 1 of 17
5. The claims within this Complaint are brought under Title VII, a federal statute, the

   Patient Protection and Affordable Care Act, 42 U.S.C. § 18001 et seq. (“ACA”), a

   federal statute, and the MHRA, a Missouri state statute.

6. Some, if not all, of the alleged unlawful employment practices took place in the State of

   Missouri, within the territory of the Western District of Missouri.

7. Jurisdiction and venue are proper in the Western District of Missouri pursuant to 28

   U.S.C. § 1331, 28 U.S.C. §1391, and 28 U.S.C. § 1637.

                    Administrative Procedure and Procedural Posture

8. On or about August 22, 2019, Plaintiff timely filed a Charge of Discrimination dually

   with the Equal Employment Opportunity Commission (“EEOC”) and Missouri

   Commission on Human Rights (“MCHR”) alleging Defendant discriminated against her

   on the basis of Plaintiff’s sex by refusing to provide Plaintiff basic health insurance

   coverage benefits that would cover the treatment of her medical condition of gender

   dysphoria.

9. On or about June 3, 2020, the MCHR issued to Plaintiff a Notice of Right to Sue on

   Plaintiff’s Missouri state employment discrimination claim. A copy of said Notice is

   attached hereto as Exhibit A and incorporated herein by reference.

10. On or about June 4, 2020, the EEOC issued to Plaintiff her Notice of Right to Sue on

   Plaintiff’s federal Title VII claim. A copy of said Notice is attached hereto as Exhibit B

   and incorporated herein by reference.

11. Plaintiff’s Complaint is filed within ninety (90) days of the issuance of the MCHR’s and

   the EEOC’s Notices of Right to Sue.




                                            2

     Case 5:20-cv-06134-NKL Document 1 Filed 08/31/20 Page 2 of 17
12. The aforesaid Charge of Discrimination provided the EEOC and the MCHR sufficient

    opportunity to investigate the full scope of the controversy between the parties and,

    accordingly, the sweep of this judicial complaint may be and is as broad as the scope of

    an EEOC and/or MCHR investigation, which could reasonably be expected to have

    grown out of the Charge of Discrimination.

13. Plaintiff has satisfied all private, administrative, and judicial prerequisites to the

    institution of this action.

                      General Allegations Common to All Counts

14. Gender identity refers to an individual’s fundamental, internal sense of being a particular

    gender. It is an essential element of human identity that everyone possesses. Gender

    identity is innate, has biological underpinnings, and is fixed at an early age.

15. An individual’s sex is generally assigned solely on the basis of the appearance of

    external genitalia at the time of birth. External genitalia are but one of several sex related

    characteristics and are not always indicative of a person’s sex. Other sex related

    characteristics, such as chromosomes, hormone levels, internal reproductive organs,

    secondary sex characteristics, and gender identity, are typically not assessed or

    considered during the assignment of sex at birth.

16. Where an individual’s gender identity does not match that individual’s sex assigned at

    birth, gender identity is the critical determinant of sex. A scientific consensus recognizes

    that attempts to change an individual’s gender identity to bring it into alignment with the

    sex assigned at birth are ineffective and harmful.

17. For transgender people, an incongruence between gender identity and the body’s other

    sex characteristics can result in gender dysphoria—i.e., a feeling of clinically significant



                                              3

     Case 5:20-cv-06134-NKL Document 1 Filed 08/31/20 Page 3 of 17
   distress and discomfort born out of experiencing that something is fundamentally wrong.

   Gender dysphonria is a medical condition recognized in the American Psychiatric

   Association’s Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition; the

   World Health Organization’s International Classification of Diseases, which is the

   diagnostic and coding compendia for medical professionals; and by other leading

   medical and mental health professional groups, including the American Medical

   Association (“AMA”) and the American Psychological Association (“APA”).

18. In addition to clinically significant distress, gender dysphoria can also result in severe

   anxiety, depression, and suicidal ideation or suicide if not adequately treated.

19. Untreated gender dysphoria often intensifies with time. The longer an individual goes

   without adequate treatment, the greater the risk of severe harms to the individual’s

   health.

20. Gender dysphoria can be treated in accordance with internationally recognized

   Standards of Care formulated by the World Professional Association for Transgender

   Health (“WPATH”). These Standards of Care are recognized as authoritative by national

   medical and behavioral health organizations such as the AMA and APA, which have

   called for an end to exclusions of gender confirming care from health insurance plans.

21. The process by which transgender individuals come to live in a manner consistent with

   their gender identity, rather than the sex they were designated at birth, is known as

   gender transition. The ability to live in a manner consistent with one’s gender identity is

   critical to the health and well-being of transgender individuals and is a key aspect in the

   treatment of gender dysphoria.




                                             4

     Case 5:20-cv-06134-NKL Document 1 Filed 08/31/20 Page 4 of 17
22. The steps that transgender individuals take to transition are individualized, but typically

   include social, legal, and medical transition.

23. Social transition entails a transgender individual living in accordance with their gender

   identity in all aspects of life. For example, for a man who is transgender (designated

   female at birth), social transition can include wearing typically male attire, using male

   pronouns, and otherwise living openly as a man in all aspects of everyday life.

24. Legal transition involves steps to formally align a transgender individual’s legal identity

   with their gender identity, such as legally changing one’s name and updating the nae and

   gender marker on their driver’s license, birth certificate, and other forms of

   identification.

25. Medical transition, a critical part of transitioning for many transgender individuals,

   includes treatments that bring the sex-specific characteristics of a transgender

   individual’s body into alignment with their gender identity, such as counseling to obtain

   a diagnosis of gender dysphoria, hormone replacement therapy, or surgical care.

26. Hormone replacement therapy involves taking hormones for the purpose of bringing

   one’s secondary sex characteristics into typical alignment with one’s gender identity.

   Secondary sex characteristics are bodily features not associated with external and

   internal reproductive genitalia (primary sex characteristics). Secondary sex

   characteristics include, for example, hair growth patterns, body fat distribution, and

   muscle mass development. Hormone replacement therapy can have significant

   masculinizing or feminizing effects and can assist in bringing a transgender individual’s

   secondary sex characteristics into alignment with their true sex, as determined by their




                                             5

     Case 5:20-cv-06134-NKL Document 1 Filed 08/31/20 Page 5 of 17
   gender identity, and therefore is medically necessary care for transgender people who

   need it to treat their gender dysphoria.

27. Gender confirming surgical care or treatment—also known as gender confirmation

   surgery or “sex reassignment” surgery—refers to any surgical procedure undertaken by a

   transgender individual to better align their primary or secondary sex characteristics with

   their gender identity. Such surgical care can include but is not limited to vaginoplasty,

   phalloplasty, hysterectomy, gonadectomy, mammoplasty, and mastectomy. These

   treatments deliberately change sex characteristics for the purpose of treating gender

   dysphoria.

28. Surgical care is medically necessary for transgender people who need it to treat their

   gender dysphoria.

29. An established body of medical research demonstrates the effectiveness and medical

   necessity of gender dysphoria treatment, including counseling, hormone therapy, and

   surgical treatment. Health care experts have recognized that such treatments are not

   “cosmetic,” “elective,” or “experimental.” Rather, such treatments are safe, effective,

   and medically necessary treatments for a serious health condition.

30. For example, WPATH has explained that, like hormone therapy and other gender

   confirming treatments, “[t]he medical procedures attendant to gender

   affirming/confirming surgeries are not ‘cosmetic’ or ‘elective’ or ‘for the mere

   convenience of the patient.’ These reconstructive procedures are not optional in any

   meaningful sense, but are understood to be medically necessary for the treatment of the

   diagnosed condition. In some cases, such surgery is the only effective treatment for the

   condition, and for some people genital surgery is essential and life-saving.”



                                              6

     Case 5:20-cv-06134-NKL Document 1 Filed 08/31/20 Page 6 of 17
31. Similarly, in 2014, the federal Department of Health and Human Services Departmental

   Appeals Board confirmed that surgical treatment is safe and effective treatment for

   gender dysphoria. After reviewing expert medical testimony and published studies, the

   Appeals Board concluded that the Medicare program’s then-existing exclusion of such

   treatment from coverage was “not reasonable.”

32. These various components associated with transition—social, legal, and medical

   transition—do not change an individual’s gender, as that is already established by

   gender identity, but instead bring the individual’s appearance, legal identity, and sex

   related characteristics into greater typical alignment with the individual’s gender identity

   and lived experience.

33. Plaintiff is a transgender woman.

34. Plaintiff is a member of the protected class of sex.

35. Plaintiff has a diagnosis of gender dysphoria, is currently, and was at all relevant times

   to the allegations in this Complaint, under the care of various health care providers for

   gender dysphoria and gender transition related treatment.

36. Plaintiff was an employee of Defendant from on or about September 4, 2018 until on or

   about April 2020. As part of compensation for employment, Defendant provided its

   employees with health care coverage for such employees and their dependents through a

   privately funded plan administered by Blue Cross and Blue Shield of Kansas City.

   However, the aforementioned health care plan contained a categorical exclusion of all

   care related to gender dysphoria and gender reassignment. By categorically depriving

   transgender enrollees of coverage for the treatment of gender dysphoria—the clinically

   significant distress that can result from the dissonance between an individual’s gender



                                             7

     Case 5:20-cv-06134-NKL Document 1 Filed 08/31/20 Page 7 of 17
   identity and sex assigned at birth—Defendant unlawfully discriminated against Plaintiff

   because of her sex.

37. By categorically denying all coverage related to gender dysphoria and gender

   reassignment Defendant denied equal compensation for equal work to Plaintiff and other

   employees who are transgender, or who have transgender dependents.

38. The sweeping exclusion contained with Defendant’s health care package denies

   coverage for health care, including counseling, hormone therapy, surgical care, and any

   other health care provided in relation to a person’s transgender status and/or gender

   transition. This exclusion contravenes the well-established medical consensus that

   gender-confirming health care can be medically necessary and even lifesaving. Other

   plan enrollees who are not transgender do not face a categorical exclusion barring

   coverage for health care that is medically necessary for them based on their sex and

   receive coverage for the same care that is denied to transgender enrollees.

39. Covered services under Defendant’s health care plan include medically necessary

   pharmacy benefits, menta health benefits, and medical care such as surgical benefits at

   inpatient and outpatient facilities.

40. At all relevant times, Defendant’s health care plan has contained a categorical exclusion

   of coverage for transition related health care.

41. Because the only people who require treatments related to gender confirming health care

   are transgender people, denying coverage for such health care necessarily discriminates

   against transgender people.

42. As a result of the aforementioned exclusions in health care coverage, non-transgender

   enrollees receive coverage for medically necessary mental health, prescription drug, and



                                            8

     Case 5:20-cv-06134-NKL Document 1 Filed 08/31/20 Page 8 of 17
   surgical needs that, because of their sex, Plaintiff and other transgender employees or

   transgender dependents of employees of Defendant do not.

43. The medical consensus recognizes that discriminatory exclusions of gender confirming

   health care in health insurance plans have no basis in medical science. Preeminent

   medical and behavioral health organizations, such as the AMA and the APA, have called

   for an end to these exceptions.

44. In keeping with such medical consensus, Blue Cross and Blue Shield, the third party

   administrator of Defendant’s health care plan, has maintained a Corporate Medical

   Policy on Gender Confirmation Surgery and Hormone Therapy that acknowledges the

   general medical necessity of this care since 2011.

45. Absent a categorical plan exclusion, claims for gender confirming care would be

   evaluated under the Blue Cross and Blue Shield criteria for individual medical necessity

   and covered under the plan in the same manner as any other claims for medical, mental

   health, or pharmacy benefits.

46. Absent the sweeping exclusion of transgender related treatment maintained by

   Defendant in its health care plan, Plaintiff’s medical needs for gender confirming care

   while employed with Defendant would have been covered in the same manner as any

   other claim for medical, mental health, or pharmacy benefits as a non-transgender

   employee.

47. As a result of the sweeping exclusion of medically necessary health care coverage,

   Defendant’s health care plan singles out employees, including Plaintiff, who are

   transgender, or who have transgender dependents, for unequal treatment by excluding

   medically necessary care for the treatment of gender dysphoria because of that person’s



                                           9

     Case 5:20-cv-06134-NKL Document 1 Filed 08/31/20 Page 9 of 17
   sex and because such persons seek necessary medical treatment to change their sex to

   the one that matches their gender identity, and which is inconsistent with their sex

   assigned at birth.

48. Plaintiff has been denied coverage for medically necessary gender confirming health

   care because of her sex and because she is transgender, based on the categorical

   exclusion of gender confirming health care in Defendant’s health care plan.

49. Plaintiff has been forced to either forego or delay medically necessary gender

   confirming health care and incurred financial hardship without the financial protection

   afforded by coverage through Defendant’s health care plan.

50. Plaintiff has also suffered emotional distress, stigmatization, humiliation, and a loss of

   dignity because of Defendant’s targeted discrimination against transgender enrollees,

   which wrongly deems Plaintiff’s and other transgender persons’ health care needs as

   unworthy of equal coverage.

51. The targeted discrimination against transgender persons by Defendant violates Title VII,

   section 1557 of the ACA, and the MHRA.

                                  CLAIMS FOR RELIEF

                                          COUNT I

                   Violation of Title VII of the Civil Rights Act of 1964

                                     42 U.S.C. § 2000e(f)

52. Plaintiff hereby re-alleges and incorporates by reference the allegations contained in

   Paragraphs 1 through 51 above.




                                            10

    Case 5:20-cv-06134-NKL Document 1 Filed 08/31/20 Page 10 of 17
53. Title VII provides that it is unlawful for an employer to discriminate against any

   individual with respect to his compensation, terms, conditions, or privileges of

   employment, because of such individual’s sex.


54. Under Title VII, discrimination on the basis of sex includes discrimination based on

   transgender status and/or gender identity.


55. Defendant is an employer with the meaning of Title VII and therefore subject to Title

   VII.


56. By offering a health plan to its employees with categorical exclusions for gender

   confirming care, Defendant has and continues to discriminate on the basis of sex against

   Plaintiff and other enrollees who require gender confirming care, or whose dependents

   require gender confirming care.


57. By knowingly and intentionally offering health insurance that denies coverage to

   Plaintiff on the basis of her sex, Defendant harmed Plaintiff by: stigmatizing her;

   treating her as a secondary class compared to other non-transgender enrollees who have

   access to the same care for themselves or their non-transgender dependents; and causing

   Plaintiff and other transgender health plan participants mental and physical health

   complications due to their inability to access medically necessary health care.


58. By knowingly and intentionally offering health insurance that denies coverage to

   Plaintiff on the basis of her sex, Defendant further harmed Plaintiff by permitting

   Plaintiff to be paid less than non-transgender employees as Plaintiff was paying for

   insurance coverage she was unable to use, and thus denied compensation equal to the

   compensation received by non-transgender employees.

                                           11

    Case 5:20-cv-06134-NKL Document 1 Filed 08/31/20 Page 11 of 17
  59. By knowingly and intentionally offering a compensation package that denies fringe

     benefits to Plaintiff on the basis of sex, Defendant has intentionally violated Title VII,

     for which Plaintiff is entitled to compensatory damages, including but not limited to out-

     of-pocket damages, consequential damages, and attorney fees.


                                         COUNT II

              Violation of the Patient Protection and Affordable Care Act

                                  42 U.S.C. § 18001 et seq.

BE SURE TO ALLEGE RECIPIENT OF FEDERAL FUNDING, ASSISTANCE AND OR

                                 FEDERAL CONTRACT

  60. Plaintiff re-alleges and incorporates the allegations of paragraphs 1 through 59 of this

     Complaint as though fully set forth herein.

  61. Section 1557 of the ACA, 42 U.S.C. § 18116 provides, in relevant part, that “an

     individual shall not, on the ground prohibited under … title IX of the Education

     Amendments of 1972 (20 U.S.C. § 1681 et seq.)”—which prohibits discrimination on

     the basis of sex”—“be excluded from participation in, be denied the benefits of, or be

     subjected to discrimination under any health program or activity, any part of which is

     receiving Federal financial assistance.”

  62. Discrimination on the basis of sex characteristics, gender, nonconformity with sex

     stereotypes, transgender status, and gender transition are all encompassed by the

     prohibition of discrimination on the basis of sex under Section 1557.

  63. Upon information and belief, Defendant receives federal financial assistance and or has

     contracts with the United States such that it is a “covered entity.”




                                              12

      Case 5:20-cv-06134-NKL Document 1 Filed 08/31/20 Page 12 of 17
64. A covered entity, such as Defendant, cannot provide or administer health care insurance

   coverage which contains a categorical exclusion form coverage for gender confirming

   health care, or otherwise impose limitations or restrictions on coverage for specific

   health services related to gender transition if such limitation or restriction results in

   discrimination against a transgender individual; i.e. because of that individual’s sex.

65. Because Defendant receives federal funding that flows to health programs or activities,

   Plaintiff has a right under Section 1557 to receive health insurance through Defendant

   free from discrimination on the basis of sex, sex characteristics, gender, nonconformity

   with sex stereotypes, transgender status, or gender transition.

66. Defendant has discriminated against Plaintiff on the basis of sex in violation of Section

   1557 and has thereby denied Plaintiff the full and equal participation in, benefits of, and

   right to bbe free from discrimination in a health program activity.

67. By categorically excluding all coverage for medically necessary treatment in

   conjunction with gender dysphoria and gender reassignment surgery, Defendant has

   drawn a classification that has unlawfully discriminated against Plaintiff based on her

   sex in violation of Section 1557.

68. As a result of the exclusion, Plaintiff has suffered harm, including but not limited to

   financial harm. By knowingly and intentionally offering health care coverage to Plaintiff

   that discriminated on the basis of sex, Defendant has intentionally violated the ACA, for

   which Plaintiff is entitled to compensatory damages, including but not limited to out-of-

   pocket damages, and consequential damages.



                                       COUNT III

                      Violation of the Missouri Human Rights Act

                                            13

    Case 5:20-cv-06134-NKL Document 1 Filed 08/31/20 Page 13 of 17
                                RSMo. § 213.010 et seq.

69. Plaintiff hereby re-alleges and incorporates by reference the allegations contained in

   Paragraphs 1 through 68 above.


70. The MHRA provides that it is unlawful for an employer to discriminate against any

   individual with respect to his compensation, terms, conditions, or privileges of

   employment, because of such individual’s sex.


71. Under the MHRA, discrimination on the basis of sex includes discrimination because of

   a person’s failure to conform to gender based stereotypes, which includes a transgender

   person’s transitioning from one sex to the other, thus not conforming to the stereotypes

   associated with their gender assigned at birth.


72. Defendant is an employer with the meaning of the MHRA and therefore subject to the

   MHRA.


73. By offering a health plan to its employees with categorical exclusions for gender

   confirming care, Defendant has and continues to discriminate on the basis of sex against

   Plaintiff and other enrollees who require gender confirming care, or whose dependents

   require gender confirming care.


74. By knowingly and intentionally offering health insurance that denies coverage to

   Plaintiff on the basis of her sex, Defendant harmed Plaintiff by: stigmatizing her;

   treating her as a secondary class compared to other non-transgender enrollees who have

   access to the same care for themselves or their non-transgender dependents; and causing




                                           14

    Case 5:20-cv-06134-NKL Document 1 Filed 08/31/20 Page 14 of 17
        Plaintiff and other transgender health plan participants mental and physical health

        complications due to their inability to access medically necessary health care.


    75. By knowingly and intentionally offering health insurance that denies coverage to

        Plaintiff on the basis of her sex, Defendant further harmed Plaintiff by permitting

        Plaintiff to be paid less than non-transgender employees as Plaintiff was paying for

        insurance coverage she was unable to use, and thus denied compensation equal to the

        compensation received by non-transgender employees.


    76. By knowingly and intentionally offering a compensation package that denies fringe

        benefits to Plaintiff on the basis of sex, Defendant has intentionally violated Title VII,

        for which Plaintiff is entitled to compensatory damages, including but not limited to out-

        of-pocket damages, consequential damages, and attorney fees.


                                      PRAYER FOR RELIEF


       WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and against

the Defendant on all claims as follows:

       A. Enter a declaratory judgment that Defendants, including through enforcement of its

           health plan’s categorical exclusion of treatment for gender dysphoria and/or gender

           confirming care, violated Plaintiff’s rights under Title VII, the ACA, and the MHRA on

           the basis of Plaintiff’s sex;

       B. Preliminarily and permanently enjoin Defendant, their agents, employees, successors, and

           all others acting in concert with them from administering or offering health care coverage

           that categorically excludes coverage for gender confirming health care;




                                                 15

         Case 5:20-cv-06134-NKL Document 1 Filed 08/31/20 Page 15 of 17
       C. Award compensatory and consequential damages, including but not limited to back pay,

          lost benefits, and front pay, in an amount that would fully compensate Plaintiff for her

          financial harm, emotional distress and suffering, embarrassment, humiliation, pain and

          anguish, violations of her dignity, and other damages caused by Defendant’s conduct in

          violation of the laws of the United States and the State of Missouri;

       D. Award punitive damages for knowingly, intentionally, and willfully discriminating

          against Plaintiff in violation of the laws of the United States and the State of

          Missouri;

       E. Award pre- and post-judgment interest;

       F. Award Plaintiff her costs, expenses, and reasonable attorneys’ fees incurred in this action

          pursuant to 42 U.S.C. § 1988, RSMo. § 213.111, and any other applicable laws;

       G. Award other legal and equitable or injunctive relief as this Court deems just and

          appropriate;

       H. The declaratory relief requested in this action is also sought against Defendant’s

          officers, agents, servants, employees, and attorneys, as well as any other persons who

          are in active concert or participation with them.

                       Demand for Jury Trial and Designation of Place of Trial

       Plaintiff requests a trial by jury, in Kansas City, Missouri, on all counts and allegations of

wrongful conduct alleged in this Complaint.



                                              Respectfully Submitted,

                                              LAW OFFICE OF MADELINE JOHNSON

                                              /s/Madeline Johnson________________
                                              Mary Madeline Johnson, Mo. Bar # 57716
                                              220 Main Street, Suite 201

                                                 16

        Case 5:20-cv-06134-NKL Document 1 Filed 08/31/20 Page 16 of 17
                            Platte City, Missouri 64079
                            Telephone: (816) 607-1836
                            Facsimile: (816) 817-5507
                            Email: mmjohnsonlaw@gmail.com

                            ATTORNEY FOR PLAINTIFF




                              17

Case 5:20-cv-06134-NKL Document 1 Filed 08/31/20 Page 17 of 17
